IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                       No. 05-11352
                                                                               F I L E D
                                                                              September 13, 2007
In The Matter Of: JACK E PRATT, JR
                                                                            Charles R. Fulbruge III
                                                                                    Clerk
                                                  Debtor


THE CADLE CO, as successor by purchase and
assignment of the interests of Scott M. Seidel,
Chapter 7 Trustee for the bankruptcy Estate
of Jack E. Pratt, Jr.

                                                  Appellant
v.

JACK E PRATT, SR

                                                  Appellee



                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC 3:03-CV-2273-N


Before KING, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 05-11352

      The Final Judgment of the district court, entered July 27, 2005, is affirmed
for essentially the reasons given by the district court in its Findings of Fact and
Conclusions of Law entered that same date.
      AFFIRMED.




                                        2